Title: To John Adams from Joseph Hawley, with Notation by John Adams, 14 November 1775
From: Hawley, Joseph,Adams, John
To: Adams, John


     
      Brookfield Novr 14th. 1775
      Dear Sir
     
     En passant. As Church said in his letter to the Regulars, Remember I Never deceived you. If your Congress don’t give better encouragement to the Privates, than at present is held forth to them, You will have No Winter Army. There must be some small bounty given them on the inlistment. A Strange Mistaken Opinion Obtains among the Gentlemen of the Army from the Southward and if I mistake Not in your Congress, that our Privates have too high wages and the officers too low. Another thing I just hint, That if your Congress go About to repeal or explain away the resolutions of the 18th of July last respecting the Method of Appointing Military officers and vest our Council solely with that power, It will throw the colony into the Utmost Confusion and end in the destruction of the Council. I have wrote Mr. S. Adams on the last head. I am with great regards your Obedt. Servt.,
     
      Joseph Hawley
     
     
     Received this Letter at Dinner 4 O Clock Saturday November 25. 1775. Yesterday Morning i.e. Fryday Novr 24. Paul Revere, went off from this Place with my Letter to the Board, in which I gave it as my opinion that the Council might give up the Point in Dispute with the House about the Appointment of Militia officers, and that the Resolution of Congress mentioned in this Letter was so clear that We need not apply to that Assembly for any Explanation.
    